Case 1:19-cv-00385-ENV-RML Document 12 Filed 04/01/19 Page 1 of 3 PageID #: 119
                                      U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street NW
                                      Washington, DC 20005



                                                                 April 1, 2019
 By ECF
 The Honorable Eric N. Vitaliano
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re: Seth Wessler v. United States Coast Guard and Department of Homeland Security
             No. 19-cv-0385-ENV-RML

 Dear Judge Vitaliano:


         This office represents defendants United States Coast Guard and United States Department
 of Homeland Security (hereinafter collectively “the Coast Guard”) in this lawsuit brought by Seth
 Wessler. Pursuant to Your Honor’s Individual Motion Practices, the Coast Guard respectfully
 requests a pre-motion conference to file a motion to dismiss this action pursuant to Federal Rule
 of Civil Procedure 12(b)(6). Wessler alleges that the Coast Guard violates the First Amendment
 by failing to disclose the identities of individuals detained as a result of drug interdictions in
 international waters. But the First Amendment does not guarantee public access to government
 records of law-enforcement activities—particularly not those conducted overseas. Wessler’s
 complaint fails to state a claim for which relief can be granted and thus should be dismissed.

         By way of background, the Coast Guard exercises authority under the Maritime Drug Law
 Enforcement Act (“the Act”) to combat drug trafficking by interdicting vessels in international
 waters. When suspected drugs are found, the Coast Guard often will detain the individuals aboard
 the interdicted ship and, if jurisdiction is established (either by consent of the boat’s flag state or a
 showing that it has no flag state), coordinate with the Department of Justice to determine whether
 the individuals will be accepted for prosecution in domestic federal court. If prosecution is
 declined, the individuals are returned to their home state, but if the Department of Justice accepts
 the case for prosecution, the detained foreign nationals are transported to the U.S. and transferred
 to the custody of federal law enforcement agents. Federal prosecutors then initiate criminal
 charges, which triggers application of the Speedy Trial Act, 18 U.S.C. § 3161(b). See, e.g., United
 States v. Hsin-Yung, 97 F. Supp.2d 24, 28-29 & n.8 (D.D.C. 2000); United States v. Blackmon,
 874 F.2d 378, 381 (6th Cir. 1989) (holding that “arrest” for speedy-trial purposes occurs when
 formal federal charges are pending); United States v. Cepeda-Luna, 989 F.2d 353, 356 (9th Cir.
 1993) (confirming that civil detention does not trigger speedy-trial rights until federal indictment
 is filed). As with other domestic criminal proceedings, indictments of defendants charged with
 drug trafficking under the Act are public; the names and interdiction dates thus become available
 after indictment through the regular criminal process.
Case 1:19-cv-00385-ENV-RML Document 12 Filed 04/01/19 Page 2 of 3 PageID #: 120



          Wessler, an investigative reporter, contends that the Coast Guard is constitutionally obliged
 to make public the names and dates of apprehension of foreign nationals intercepted during
 interdiction activities. Because defendants’ names are not disclosed until formal criminal
 proceedings begin in the U.S.—and the identities of individuals returned to their home countries
 uncharged may never be released—Wessler characterizes the interdictions as “arrests that are
 currently being made in secret.” See ECF No. 1, Compl. And the First Amendment compels the
 contemporaneous publication of these foreign nationals’ names and interdiction dates, Wessler
 alleges, relying on the “history and logic” test first enunciated in Richmond Newspapers, Inc., v.
 Commonwealth of Virginia, 448 U.S. 555 (1980). That case and its progeny recognize a qualified
 “right of access to criminal trials.” Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 10 (1986).
 Because arrest records historically have been public and because transparency in law enforcement
 is in the public interest, Wessler claims, the Coast Guard’s failure to provide real-time information
 on its international narcotics interdictions runs afoul of the First Amendment.

         Wessler’s argument is fundamentally flawed. It matters not whether, “[i]n the United
 States, the names of persons arrested and the dates of their arrest have historically been disclosed
 contemporaneously to the public.” Compl. ¶ 30. Wessler does not plead that extraterritorial drug
 interdiction records ever have been disclosed contemporaneously to the public. His complaint
 inaccurately portrays interdictions conducted in international waters as run-of-the-mill domestic
 arrests, without providing any authority or factual allegations to back up that assumption. See
 United States v. Verdugo-Urquidez, 494 U.S. 259, 267-75 (1990) (holding that Fourth Amendment
 does not apply “to activities of the United States directed against aliens in foreign territory or in
 international waters”).

         Even putting aside Wessler’s failure to address the context in which international drug
 smugglers are detained, his claim fails as a matter of law because the First Amendment right of
 access is not nearly as broad as he portrays. The First Amendment does not, as Wessler insists,
 “extend[] to the public a qualified right of contemporaneous access to government proceedings
 and records where such access traditionally has been provided and it promotes the proper
 functioning of government.” Compl., ¶ 3. On the contrary, the Supreme Court has never applied
 the right-of-access doctrine outside the context of criminal proceedings. And although “[t]he
 Second Circuit has applied the ‘experience-and-logic’ approach … to both judicial proceedings
 and documents” in civil, as well as criminal, proceedings, United States v. Smith, 985 F. Supp.2d
 506, 517 (S.D.N.Y. 2013), never has it been held to apply to government records generally, outside
 a judicial or adjudicative context. See id. (collecting Second Circuit authority applying the right of
 access to various contexts). The common thread underlying all right-of-access cases is application
 of the doctrine to materials generated as part of an adjudicative process. Indeed, the Supreme Court
 has squarely rejected the argument that the First Amendment guarantees a general right to access
 government information. See, e.g., Houchins v. KQED, Inc., 438 U.S. 1, 14 (1978) (“The
 Constitution itself is neither a Freedom of Information Act nor an Official Secrets Act.”); Los
 Angeles Police Dep’t v. United Reporting Pub. Corp., 528 U.S. 32 (1999) (rejecting claim that
 constitutional right of access required state to disclose arrestee addresses). Here, Wessler isn’t
 seeking information part of, or generated by, a judicial proceeding; nor does he seek access to any
 type of adjudicative material. There simply is no right to access the names and detention dates of
 interdicted individuals before the criminal process begins (at which time that information is
 publicly available).


                                                   2
Case 1:19-cv-00385-ENV-RML Document 12 Filed 04/01/19 Page 3 of 3 PageID #: 121



         Finally, persuasive, on-point authority demonstrates that Wessler’s claim is meritless. In
 Center for National Security Studies v. Department of Justice, the plaintiff argued that the First
 Amendment right of access required the government to disclose the names and detention dates of
 individuals detained, but not criminally charged, as part of a law-enforcement investigation.
 331 F.3d 918, 934 (D.C. Cir. 2003). Rejecting the existence of such a right, the D.C. Circuit
 explained, “Plaintiffs seek not individual arrest records, but a comprehensive listing of the
 individuals detained in connection with a specified … investigation … [T]he First Amendment is
 not implicated by the executive’s refusal to disclose the identities of the detainees and information
 concerning their detention.” Id. at 934-35. If the government has no obligation to disclose the
 identities of individuals detained within U.S. territory as part of an investigation, there certainly is
 no greater right of access to information about law-enforcement activities conducted abroad.

          Accordingly, the Coast Guard respectfully requests a pre-motion conference with the Court
 to file its motion to dismiss. Alternatively, if the Court concludes that no conference is necessary,
 the parties have concurred and agreed to a briefing schedule that provides the Coast Guard sixty
 days from the date of this Court’s order to serve its motion to dismiss, with Wessler’s response
 due sixty days thereafter, and a reply due thirty days thereafter. This letter is being submitted prior
 to the expiration of the Coast Guard’s time to answer or otherwise respond to Wessler’s complaint.
 We appreciate the Court’s time and attention to this matter.


                                                Respectfully submitted,

                                                JOSEPH HUNT
                                                Assistant Attorney General

                                                BRETT M. SHUMATE
                                                Deputy Assistant Attorney General

                                                MARCIA BERMAN
                                                Assistant Branch Director

                                                /s/ Kate Bailey
                                                KATE BAILEY, MD Bar
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, N.W.
                                                Washington, DC 20005
                                                Tel.: (202) 514-9239
                                                Fax: (202) 616-8470
                                                Email: kate.bailey@usdoj.gov




                                                    3
